DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendments

This office action is in response to communications filed 02/26/2021.  Claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17-18 are pending.


Response to Arguments

Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.  
Regarding Claim 1 and 9, the applicant argues that Schindler, Duval, Walker and Stewart does not teach “providing at a server, interactive material for requesting mobile device, the interactive material stored and deliverable separately…receiving at the server from the mobile device a user indication of interest via the selectable element displayed in the interactive material on the mobile device and delivering additional 
In response to the arguments, the examiner respectfully disagrees.  The claim recites providing at a server, interactive material for requesting mobile device, the interactive material stored and deliverable separately….”  It is unclear what functionality is being performed for the providing step as the limitation already has stored and providing is not a transmitting step.  See the new 112 rejection.  Schindler discloses providing, at a server, interactive material for a requesting mobile device, the interactive material deliverable separately from specified video content (Column 4, lines 25-35, 53-65); receiving at the server from the mobile device a user indication of interest in the interactive material, displayed in the interactive material on the mobile device(Column 4, lines 29-37, 53-65).Schindler discloses identifying interactive material relating to the video content based on an identification of the video content and transmitting the identified interactive material (column 4, lines 23-27, 53-62).  Walker discloses providing at a the server, interactive material for a requesting computer device, the interactive material stored and deliverable  the interactive material stored at the server separately  
 It is also noted that KSR states the following:
In KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.   Therefore, the combination of the references teaches interactive material.  The applicant’s argument that Schindler does not teach all the limitations that are not taught by the remaining references is not persuasive.  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (and corresponding dependent claims 3-4, 6-7 and 19) and 9 (and corresponding dependent claims 11-12, 14-15 and 18) recite “providing at a server, interactive material for requesting mobile device, the interactive material stored and deliverable separately….”  It is unclear what functionality is being performed for the providing step as the limitation already has stored and providing is not a transmitting step.  
Also the claim limitation has a requesting mobile device without any requesting step and there is a mobile device in the receiving step.  It is unclear if the requesting mobile device and a mobile device are the same mobile devices or different mobile devices.  Note that the claim recites the mobile device after each of these which can refer to either the requesting mobile device or the first instance of a mobile device.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 6-7, 9, 11, 14, 15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schindler (US 6,081,830) in view of Du Val (US 6,832,388 and hereafter referred to as “Duval”), Walker et al (US 2001/0018771 and hereafter referred to as “Walker”) and Stewart et al (US 2006/0190586 and hereafter referred to as "Stewart").

Regarding Claim 1 and 9, Schindler discloses a method and a non-transitory medium holding computer-executable instructions that when executed because at least one computing device to and the method comprising: 
providing, at a server, interactive material for a requesting mobile device, the interactive material deliverable separately from specified video content (Column 4, lines 25-35, 53-65);
receive at the server, from a mobile device equipped with a processor and communication capability, an identification of a video feed of the specified video content being delivered over a first communication path to a video device, the specified video content being displayed on the video device (Column 3, lines 7-8, 45-53, Column 2, lines 63-65, Figure 1, 18, Column 4, lines 23-27, 53-62); 

transmitting the identified interactive material from the server to the mobile device over a second communication path (Column 4, lines 25-37) the interactive material in time synchronization with the display of the specified video content on the video device so that the interactive material displayed on the mobile device automatically changes multiple times while the specified video content is being displayed on the video device (Column 4, lines 29-37, 53-65, Figure 3), 
the second communication path separate from the first communication path over which the specified video content is delivered (Column 4, lines 25-35),
receiving at the server from the mobile device a user indication of interest in the interactive material, displayed in the interactive material on the mobile device (Column 4, lines 29-37, 53-65).
Schindler does not explicitly disclose wherein the interactive material: is previously created to be time synchronized to change with the video content, includes information in the form of at least one of graphics and video, and includes a selectable element for receiving user input; an identification of a channel of a video feed of video content, identifying at the server interactive material, receiving a user indication of interest in the interactive material via the selectable element displayed in the interactive material; and wireless communication capability.
Schindler discloses a chat room which is updated multiple times, however, a more explicit teaching is provided below.

Schindler does not explicitly disclose wherein the interactive material: is previously created to be time synchronized to change with the specified video content, includes information in the form of at least one of graphics and video, and includes a selectable element for receiving user indication of interest in the interactive material, receiving a user indication of interest in the interactive material via the selectable element displayed in the interactive material; delivering additional information from the server to the device over the second communication path in response receiving the user indication of interest and wireless communication capability.
In analogous art, Walker discloses providing at a the server, interactive material for a requesting computer device, the interactive material stored and deliverable  the interactive material stored at the server separately  from the video content (Page 3, paragraph  0049, 0051 – the interactive material is stored in the storage device related to the video programs on a server ), wherein the interactive material  previously created to be time synchronized to change with on the video content (Page 3, paragraph 0033-


Stewart discloses a mobile device equipped with wireless communication capability (Page 3, paragraphs 0036-0038, Page 1, paragraph 0006).   Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination to include the missing limitation as taught by Stewart in order to provide support multiple network infrastructures for a portable computing device (Page 1, paragraph 0005) as disclosed by Stewart.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention.  
Regarding Claim 3 and 11, Schindler, Walker and Stewart disclose all the limitations of Claim 1 and 9 respectively.  Schindler discloses the server generating information in response to the user indication of interest in the interactive material, the information including linked information to interactivity information (Column 4, lines 54-63). Duval discloses generating tags in response to the user indication of interest in the interactive material, the tags including embedded links to interactivity information (Column 4, lines 8-14, 38-52, Column 5, lines 1-25, Column 3, lines 18-27).  
Regarding Claim 6 and 14, Schindler, Duval, Walker and Stewart disclose all the limitations of Claim 1 and 9 respectively.  Schindler discloses the server broadcasts information that are part of the time synchronized interactive material associated with 
Regarding Claim 7 and 15, Schindler, Duval, Walker and Stewart disclose all the limitations of Claim 1 and 9 respectively.  The combination discloses in which the interactive material includes information in the form of at least one of text, images (Schindler: Column 4, lines 53-65, Walker: Page 3, paragraph 0033-0040). 
Regarding Claim 17 and 18, Schindler, Duval, Walker and Stewart disclose all the limitations of Claim 1 and 9 respectively.  The combination discloses wherein the interactive material delivered from the server to the mobile device over the second communication path is delivered  using a wireless communication protocol (Schindler: Column 4, lines 25-35; Stewart: Page 3, paragraphs 0036-0038, Page 1, paragraph 0006). 

Claims 4 and 12 and rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schindler in view of Walker, Stewart, Duval as applied to claim 3 and 11 above, further in view of Allport (US 6,567,984).
 	Regarding Claim 4 and 12, Schindler, Walker, Duval and Stewart disclose all the limitations of Claim 3 and 11 respectively.  The combination discloses delivering the 
 	 In analogous art, Allport discloses the computer device is a handheld wireless device (Figure 1, Figure 2, 10, Column 7, lines 42-49) and the tags/information selectable by a user subsequent to a completion of the display of the specified video content in order to obtain information related to the specified video content (Column 6, lines 50-60, Column 7, lines 42-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include missing limitations as taught by Allport in order to obtain more information via websites about the presented program and not miss any of the program (Column 7, lines 42-50) as disclosed by Allport.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 12, 2021